internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-143267-01 date date company a b c trust d1 d2 d3 d4 d5 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts on d1 company made an election under sec_1362 on d2 shareholder a created trust a grantor_trust taxed under subpart e when a died on d3 trust ceased to be a grantor_trust the entire corpus of trust was included in a’s estate plr-143267-01 under former sec_1361 and b ii a’s estate remained a shareholder until d5 two years after a’s death on d5 trust continued to hold shares of company’s stock c is the sole beneficiary of trust on or about d4 company hired a new accounting firm that noted a qsst election for trust had not been filed timely as a result of the failure_to_file the qsst election company’s s_corporation_election terminated company represents that trust has met all the requirements of a qualified_subchapter_s_trust qsst since its inception company represents that failing to file the qsst election was not part of a plan to terminate company's s_corporation_election nor was it motivated by tax_avoidance or retroactive tax planning company represents that from d1 to the present it has operated as a s_corporation and has filed returns and issued k-1's each year to its shareholders who in turn reported the income on their personal income_tax returns company b and c agree to make any adjustments consistent with the treatment of company as an s_corporation that may be required by the commissioner law and analysis sec_1361 provides that a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that a_trust all of which is treated under subpart e part i subchapter_j as owned by an individual who is a citizen or resident_of_the_united_states is a permitted shareholder of a small_business_corporation former sec_1361 provided that a_trust described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death is a permitted shareholder but only for the 60-day period beginning on the day of the deemed owner’s death if a_trust is described in the preceding sentence and if the entire corpus of the trust is includible in the gross_estate of the deemed owner the preceding sentence is applied by substituting 2-year period for 60-day period sec_1361 provided that in the case of a_trust described in sec_1361 the estate of the deemed owner is treated as the shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 the trust is treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of the trust is treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply plr-143267-01 sec_1361 provides that the term qualified_subchapter_s_trust means a_trust a the terms of which require that - i during the life of the current income_beneficiary there is only one income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust terminates on the earlier of the beneficiary's death or the termination of the trust and iv upon the termination of the trust during the life of the current income_beneficiary the trust distributes all of its assets to that beneficiary and b all of the income within the meaning of sec_643 which is distributed or required to be distributed currently to one individual who is a citizen or resident_of_the_united_states sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the termination period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent conclusions based on the information submitted and representations made we conclude that company's s_corporation_election was terminated on d5 when the two-year period plr-143267-01 described in sec_1361 expired we further conclude that the termination was inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as if it were an s_corporation from d5 and thereafter provided a qsst election with an effective date of d5 is filed with the appropriate service_center within days from the date of this letter and company's s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 accordingly company's shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company or any of the shareholders fail to treat company as described above this ruling shall be void a copy of this letter should be attached to the qsst election except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether company was and is a s_corporation for federal tax purposes further we express or imply no opinion concerning whether trust meets the requirements of sec_1361 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
